Hon. Erwin M. Blant Corporation Counsel, Village of Port Chester
This is in reply to your letter of May 24, 1979 in which you seek this office's opinion as to whether or not the treasurer and a village clerk, appointed pursuant to Village Charter for a period of one year may possibly serve for a lesser period. You further state that Title II, Section 1 of the Village Charter provides in part as follows:
  "* * * and a treasurer and a Village Clerk who shall be appointed by and hold office during the pleasure of the board of trustees and such other officers as the board of trustees of said village as hereinafter authorized shall legally appoint."
It is the opinion of this office that subject to any contrary provisions of the Village Charter, the appointing authority has the power to remove, subject only to such civil service protection or contractual rights, if any, the employee may enjoy. The fact that the resolution making an appointment specifies a termination date is irrelevant and accordingly the officers in question may be terminated at a date earlier than the one year period specified in the Village Board's resolution. (I enclose herewith copies of informal opinions of the Attorney General dated August 6, 1974 and June 19, 1974; see Constitution, Art. XIII, sec. 2.)